Per Curiam.
This is an appeal from an order directing judgment upon the pleadings in defendant’s favor. The order is not appealable, and this court is therefore without jurisdiction. We could not enter upon a consideration of the merits of this case without overruling a well-established rule, as shown by a long line of decisions of this court. Lamb v. McCanna, 14 Minn. 385 (513) ; Rogers v. Holyoke, 14 Minn. 387 (514); Hodgins v. Heaney, 15 Minn. 142 (185); Lockwood v. Bock, 46 Minn. 73, 48 N. W. 458. In U. S. S. L. & B. Co. v. Ahrens, 50 Minn. 332, 52 N. W. 898, it was said: “The point is not made by counsel for respondent, but, following the uniform practice of this court under like circumstances, the appeal is hereby dismissed.” See also Gottstein v. St. Jean, 79 Minn. 232, 82 N. W. 311.
The appeal is therefore dismissed.